Citation Nr: 1302044	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include the threshold matter of whether the appellant is a veteran, and thereby a proper claimant for the benefit sought.

2.  Entitlement to VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant was enrolled in the Naval Reserves from October 2002 to February 2004.  He had no verified period of active duty service, including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The acquired psychiatric disability claim has been recharacterized to reflect that what is for consideration initially (and will be ultimately dispositive) is the threshold matter of whether the the appellant is a veteran, and thereby a proper claimant for the benefit sought.

In October 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  Although the appellant was unrepresented at the hearing, in a VA Form 21-22 dated the same day as the hearing, he appointed Georgia Department of Veterans Services to serve as his representative in the instant appeal.  By filing the VA Form 21-22, the appellant effectively revoked the power of attorney he previously granted to a private attorney who had represented him.  See June 2009 VA Form 21-22a.


FINDINGS OF FACT

1.  On the record at the October 2012 Travel Board hearing, prior to the promulgation of a decision in the appeal, the appellant testified that he intended to withdraw his appeal seeking VA nonservice-connected pension benefits; there are no questions of fact or law remaining before the Board in this matter.

2.  The appellant does not have verified active duty service; he is not a veteran for the purposes of basic eligibility for VA benefits, including service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of entitlement to VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  An acquired psychiatric disability was not incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 101, 106, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  

Regarding the Veteran's claim seeking VA nonservice-connected pension benefits, given his expression of an intent to withdraw the appeal, further discussion of the impact of the VCAA on this matter is not necessary. 

Regarding his acquired psychiatric disability claim, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Here, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the award of VA benefits.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § ; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Notwithstanding the foregoing, a December 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the appellant was responsible for providing.  This letter also informed him of disability rating and effective date criteria.  

Legal Criteria, Factual Background, and Analysis

Pension

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).

At the October 2012 hearing before the undersigned the appellant expressed his intent on the record to withdraw his appeal in the matter of entitlement to VA nonservice-connected pension benefits.  The appellant has therefore withdrawn his appeal in the matter.  Hence, there remains no allegation of error of fact or law as to such issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review an appeal in the matter, and it must be dismissed.


Acquired Psychiatric Disability

The appellant claims that service connection for an acquired psychiatric disability is warranted as a result of his period of enlistment in the Naval Reserves from October 2002 to February 2004 (he has testified that his mental condition started to deteriorate after he was denied a hardship discharge to care for his ill grandmother and especially after she died).  Alternatively, he contends that a pre-existing psychiatric disability was aggravated as a result of such enlistment.  

The record shows that the appellant was in receipt of mental health treatment prior to enlistment in October 2002 and continued to receive mental health treatment after his February 2004 administrative discharge.  

Service connection may be granted if it is shown the veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303 , 3.306.

Eligibility for VA benefits is governed by statutory and regulatory provisions that define an individualls legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Specifically with respect to Reserve members, diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1131.

In his June 2007 claim (VA Form 21-526) and in documents submitted in support of that claim, the appellant reported that he served with the Navy Reserves from September 2002 to February 2004 at Dobbins Air Reserve Base.  In support of his claim, the appellant submitted an NAS Atlanta FY 2002 Drill Schedule; however, this document does not show that he attended any scheduled drills.  Although the appellant has testified that he had INACDUTRA during his period of enlistment, such service is not shown by his service personnel records and has not been verified by the service department.  

His personnel records from the Naval Reserves show that he was removed from a drill assignment due to unsatisfactory participation in June 2003 and received an administrative discharge due to unsatisfactory performance in the Naval Reserve in February 2004.  These records also show that he had no active military service or inactive military service.  

January 2009 and June 2009 responses from DPRIS (the Defense Personnel Records Information Retrieval system), which stores records in digital image form, were negative for images for the Veteran.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets certain conditions.  38 C.F.R. § 3.203(a). 

If the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  Where such service department certification is required, the service department's decision on such matters is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Although the appellant was enlisted in the Naval Reserves from October 2002 to February 2004 and has testified that he had a period of INACDUTRA, there is nothing in the records indicating that he had active duty.  The appellant has not provided any evidence indicating that he had active duty service.  His service personnel records show that he had no verified period of active duty service, including ACDUTRA and INACDUTRA, and a search of DPRIS determined that no imaged records were available for the Veteran.  Under 38 C.F.R. § 3.203, eligibility for VA benefits is not established unless a service department certifies the period of service in question.  Further, as noted above, the Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon VA.  Id.  The evidence submitted by the appellant is not sufficient to establish qualifying service for the purposes of VA benefits.

Absent competent evidence of qualifying federal military active service, which is a threshold requirement, service connection for an acquired psychiatric disorder arising from such service must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal seeking VA nonservice-connected pension benefits is dismissed.

Basic eligibility for VA benefits is not shown and the claim for service connection for an acquired psychiatric disability is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


